department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may t' ef’ radollar_figure u i l attn legend church a state b plan x corporation e committee h directory s organization f dear - this letter is in response to your request dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan x within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury on your behalf church a established organization f which include sec_12 state b counties within its geographic jurisdiction among organization f offices is corporation e a separate corporation under the control of organization f corporation e is a nonprofit corporation exempt from tax under sec_501 of the code as an organization described in sec_501 of the code corporation e organized under the laws of state b corporation e and organization f are listed in directory s the official directory of church a is corporation e's articles of incorporation describe the organization’s purpose as to engage in organized charitable work embracing the total care and physical mental and spiritual welfare of all persons and families corporation e is a nonprofit corporation governed by the provisions of the state b nonprofit corporation act the members of corporation e are those persons elected or designated as directors its existence is perpetual and in the event of its dissolution all of its assets revert to organization f corporation e’s bylaws provide that certain officers of organization f are by virtue of their offices members of the board_of directors of corporation e the bylaws also provide that all other members of the board_of directors are appointed by the highest officer of organization f who also has the authority to appoint the chair and the chair-elect of the board and who is named in the bylaws as president of corporation e corporation e sponsors plan x for the benefit of employees of corporation e plan x is a defined_contribution_plan including a sec_401 arrangement that was originally established on date plan x is a new plan nota successor plan and meets the requirements of sec_401 of the code from date through date plan x was administered by corporation e through its executive committee effective date committee h was established by a resolution of the executive committee of the board_of directors of corporation e with the principal purpose of administering plan x committee h consists of ten individuals involved with the direction and management of corporation e committee h members must share common religious bonds and convictions with church a and are appointed by and serve at the pleasure of the board_of directors of corporation e the executive committee may appoint additional or replacement members to committee h during this entire period the individuals covered by plan x have been and continue to be employees of a 501_c_3_organization controlled by and sharing common religious bonds with church a through organization f committee h has not made the election under sec_410 of the code with respect to plan x however it has in the past voluntarily operated plan x in compliance with the standards of erisa in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on date this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request a ruling that plan x is a church_plan under the provisions of sec_414 of the code because its employees are deemed to be employees of church a due to the control exercised by church a over corporation e and due to the common religious bonds and convictions it shares with church a and because plan x is established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 of the code and that it is administered by an organization established by corporation e for the principal purpose of administering and maintaining plan x effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 of the code provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case corporation e is a nonprofit organization described under sec_501 of the code and exempt from tax under sec_501 of the code corporation e was organized exclusively for charitable and religious purposes and is included in directory s_corporation e is under the control of organization f which was established by church a and is listed in directory s_corporation e's bylaws provide that certain officers of organization f are members of corporation e’s board_of directors the highest officer of organization f is the president of corporation e in view of the common religious bonds between church a and corporation e the inclusion of corporation e in directory s and the indirect contro of corporation e by church a through organization f we conclude that corporation e is associated with a church or a convention or association of churches within the meaning of sec_414 of the code that the employees of corporation e meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches effective date plan x has been administered by committee h which is controlled by the board_of directors of corporation e which has the power to appoint and remove members of committee h because corporation e is associated with church a within the meaning of sec_414 of the code committee h is therefore considered to be associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code through its relationship with corporation e also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years committee h was established to administer plan x on date which is within the correction_period for plan x based on the foregoing facts and representations we conclude that plan x is a church_plan within the meaning of code sec_414 and has been a church_plan within the meaning of sec_414 of the code retroactive to date this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations program cincinnati ohio this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact se t ep ra t3 at sincerely yours rs z ty f - ot laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
